Citation Nr: 0002876	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-07 641	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the appellant is entitled to improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  He died on September [redacted], 1997.  The 
appellant is his widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
determination of the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (RO).

The RO received the appellant's notice of disagreement in 
February 1998, and issued a Statement of the Case in April 
1998.  The RO received the appellant's substantive appeal in 
May 1998. 


FINDINGS OF FACT

1.  The appellant received income in the amount of $8,880.60 
for the annual period beginning in September 1997.

2.  The appellant had unreimbursed medical expenses in the 
amount of $1,953.60 in 1997.

3.  The appellant paid the veteran's funeral expenses of 
$6,467.48, prior to the RO's receipt of the appellant's claim 
for death pension benefits. 

4.  The appellant has no dependents.

5.  The appellant's net countable income exceeds the 
applicable maximum annual pension rate for a surviving spouse 
with no dependents. 


CONCLUSION OF LAW

The appellant's countable income legally bars her from 
receiving improved death pension benefits.  38 U.S.C.A. §§ 
101, 1503, 1541 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.270(b), 3.271, 3.272(g), (h), 3.400, 3.660 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to death pension benefits based on her status as a 
widow of a veteran who served from January 1943 to December 
1945, during World War II.  The surviving spouse of a veteran 
is entitled to receive VA improved (nonservice-connected) 
death pension benefits if: (1) The veteran served 90 days or 
more during a period of war, or at the time of death, was 
receiving or entitled to receive compensation for a service-
connected disability; and (2) The surviving spouse meets the 
net worth requirements of 38 C.F.R. § 3.274, and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (1999).  
In this case, the appellant meets the first requirement for 
death pension benefits based on the veteran's service of in 
excess of 90 days during a period of war.  However, as 
explained below, she does not meet the second requirement 
because her countable income exceeds the applicable maximum 
annual pension rate specified by law.

Improved death pension benefits are available at the maximum 
annual rate prescribed by law, but must be reduced by the 
amount of annual income received by the surviving spouse and 
any dependent children.  38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which they were received 
unless specifically excluded.  38 C.F.R. § 3.271(a).

Regulations provide specific exclusions from countable income 
for the purpose of determining entitlement to improved death 
pension benefits.  38 C.F.R. § 3.272.  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid. Unreimbursed medical expenses will be 
excluded from the surviving spouse's income when all of the 
following requirements are met: (1) They were or will be paid 
by a surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support; (2) They 
were or will be incurred on behalf of a person who is a 
member or a constructive member of the spouse's household; 
and (3) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  
38 C.F.R. § 3.272(g).

The appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (VA Form 21-534) in November 
1997.  This document reflects that the appellant was in 
receipt of monthly Social Security benefits of $635.00 
(adjusted as of September 1997), an additional Medicare 
monthly deduction of $43.80, and annual interest income of 
$795.00.  This computes to total monthly income of $8,880.60 
(calculated by multiplying the Social Security and Medicare 
benefits of $635.00 and $43.80 by 12 (months/year) and then 
adding the amount of annual interest received by the 
appellant ($678.80 x 12 = $8,145.60 + $735.00 = $8,880.60)).  

This document also reflects that the appellant has no 
dependents, paid the veteran's funeral expenses of $6,467.48 
on November 10, 1997, and was paying $43.80 per month for 
Medicare, $25.00 per month for prescriptions, and $94.00 per 
month for supplemental health insurance.  Assuming all of the 
appellant's monthly expenses represent "unreimbursed medical 
expenses" under applicable regulatory provisions, this 
computes to total monthly expenses of $1,953.60 (calculated 
by adding the Medicare, prescription and supplemental health 
insurance expenses ($43.80 + $25.00 + $94.00 = $162.80) and 
then multiplying that figure by 12 ($162.80 x 12=$1,953.60)).  
These expenses are deductible as they clearly exceed 
$5,688.00 and $5,808.00, which are the 1996 and 1997 maximum 
annual pension rates for a surviving spouse with no 
dependents, by 5 percent.  See VA ADJUDICATION AND PROCEDURE 
MANUAL M21-1, Part I, Appendix B.  Based on this 
determination, the appellant's countable annual income for 
death pension purposes, which is derived by subtracting 
$1,953.60 from the appellant's income of $8,880.60, is 
$6,927.00.

The appellant claims that the veteran's funeral expenses of 
$6,467.48 should also be subtracted from her countable annual 
income.  She alleges that VA personnel advised her to refrain 
from paying the expenses until 45 days after the date of the 
veteran's death, but did not explain that she had to file her 
death pension claim within that 45-day period.  (The Board 
notes here that the date of entitlement for death pension 
benefits will be the first day of the month in which the 
veteran's death occurred if a claim is received within 45 
days of the date of death; otherwise, the date of receipt of 
claim. 38 C.F.R. § 3.400(c)(3)(ii)).  She requests that a 
favorable decision be rendered based on her detrimental 
reliance on misinformation provided by the VA.  The Board 
acknowledges the appellant's claim that she was provided 
incorrect information.  However, the law, while unfavorable, 
is clear with regard to this matter.  The appellant submitted 
her claim on November 20, 1997, exactly two months after the 
veteran's death, rather than within 45 days of his death.  In 
light of this fact, the appellant became entitled to receive 
death pension benefits on November 20, 1997, the date the RO 
received her claim, rather on the first day of the month of 
the veteran's death.  38 C.F.R. § 3.400(c)(3)(ii).  Under 38 
C.F.R. § 3.272(h), burial expenses paid subsequent to death 
but prior to the date of pension entitlement are not 
deductible from countable income.  Therefore, the $6,467.48 
in funeral expenses paid by the appellant on November 10, 
1997, are not deductible from the appellant's countable 
annual income for death pension purposes.

With regard to the appellant's assertion that she was 
incorrectly advised by VA employees regarding her entitlement 
to VA benefits, the Board is nevertheless not authorized to 
award payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet.App. 416, 
424 (1994).  The  receipt of inaccurate advice regarding 
eligibility for VA benefits does not create a legal right to 
benefits where such benefits are otherwise precluded by law.  
Shields v. Brown, 8 Vet.App. 346, 351 (1995).

In light of the fact that the veteran's funeral expenses are 
not deductible from income, the appellant's countable annual 
income figure remains in excess of the 1996 and 1997 maximum 
annual pension rates of $5,688.00 and $5,808.00, 
respectively, for a surviving spouse with no dependents.  The 
law is dispositive in this case; therefore, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

